 USDC IN/ND case 2:20-cv-00280-TLS-JPK document 1 filed 07/29/20 page 1 of 7


                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION


 EDDIE JACKSON,

            Plaintiff,                               CIVIL COMPLAINT

 v.
                                                     CASE NO. 2:20-cv-00280
 MONARCH RECOVERY MANAGEMENT,
 INC.,
                                                     DEMAND FOR JURY TRIAL
            Defendant.


                                          COMPLAINT

       NOW comes EDDIE JACKSON (“Plaintiff”), by and through her attorneys, Consumer

Law Partners, LLC, complaining as to the conduct of MONARCH RECOVERY

MANAGEMENT, INC. (“Defendant”), as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq. for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C § 1692, 28 U.S.C. §§ 1331 and 1337, as the

action arises under the laws of the United States.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts

business within the Northern District of Indiana and the events and/or omissions giving rise to the

claims made in this Complaint occurred within the Northern District of Indiana.




                                                 1
    USDC IN/ND case 2:20-cv-00280-TLS-JPK document 1 filed 07/29/20 page 2 of 7


                                                 PARTIES

           4.      Plaintiff is a consumer over 18-years-of-age residing in Merrillville, Indiana, which

is located within the Northern District of Indiana.

           5.      Defendant is a third party debt collector holding itself out as “a premier accounts

receivable management company.” 1 Defendant is a corporation organized under the laws of the

state of Pennsylvania with its principal place of business located at 10965 Decatur Road,

Philadelphia, Pennsylvania.          Defendant regularly engages in collection activities in several

different states, including the state of Indiana.

           6.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

           7.      The instant action arises out of Defendant’s attempts to collect upon an outstanding

consumer obligation that Plaintiff allegedly owed to Synchrony Bank (“subject debt”).

           8.      The subject debt stems from a CareCredit card Plaintiff was issued through

Synchrony Bank which was used for Plaintiff’s personal use.

           9.      After incurring the subject debt, Plaintiff purportedly defaulted on her payments to

Synchrony Bank.

           10.     Upon information and belief, Synchrony Bank subsequently charged off the subject

debt and turned collection of the same over to Defendant.




1
    http://monarchrm.com/about-us/


                                                     2
USDC IN/ND case 2:20-cv-00280-TLS-JPK document 1 filed 07/29/20 page 3 of 7
 USDC IN/ND case 2:20-cv-00280-TLS-JPK document 1 filed 07/29/20 page 4 of 7


2d 991, 1000 (N.D. Ind. 2009); see also, Chung v. Nat'l Check Bureau, No. 1:04-cv-1857-RLY-

WTL, 2005 U.S. Dist. LEXIS 15216, at *7, 2005 WL 1541030 (S.D. Ind. June 30, 2005); Walter

s v. PDI Mgmt. Servs., No. 1:02-cv-1100-JDT-TAB, 2004 U.S. Dist. LEXIS 13972, at *15-17,

2004 WL 1622217 (S.D. Ind. April 6, 2004); Spearman v. Tom Wood Pontiac-GMC, Inc., IP 00-

1340-C-T/K, 2002 U.S. Dist. LEXIS 24389, at *25-29, 2002 WL 31854892 (S.D. Ind. Nov. 4,

2002); Smith v. GC Servs. Ltd. P'ship, No. 116CV01897RLYDML, 2017 WL 2629476, at *3 (S.D.

Ind. June 19, 2017).

          17.      After a reasonable time to conduct discovery, Plaintiff believes she can prove that

all actions taken by Defendant as described in this Complaint, supra, were taken willfully and/or

with knowledge that its actions were taken in violation of the law.

          18.      Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.

          19.      Plaintiff has further suffered a violation of her state and federally protected

substantive interests as a result of Defendant’s conduct.

          20.      Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collectors from engaging in the unlawful collection practices described in this Complaint, supra.

                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

          21.      Plaintiff repeats and realleges paragraphs 1 through 20 as though fully set forth

herein.

          22.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.




                                                    4
 USDC IN/ND case 2:20-cv-00280-TLS-JPK document 1 filed 07/29/20 page 5 of 7


       23.      Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

       24.      Defendant is engaged in the business of regularly collecting or attempting to collect,

directly or indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt

collection is the primary purpose of its business.

       25.      The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

        a. Violations of the FDCPA § 1692e

       26.      The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using

“any false, deceptive, or misleading representation or means in connection with the collection of

any debt.”

       27.      In addition, this section enumerates specific violations, such as:

             “The false representation of – the character, amount, or legal status of any
             debt.” 15 U.S.C. § 1692e(2)(A);

             “The use of any false representation or deceptive means to collect or
             attempt to collect any debt or to obtain information concerning a
             consumer.” 15 U.S.C. §1692e(10).

       28.      Defendant violated § 1692e, e(2)(A), and e(10) through its false, deceptive, and

misleading representation as to Plaintiff rights under the FDCPA. Given Defendant’s explicit

representation that Plaintiff needed to submit a written dispute pursuant to § 1692g(a)(3) in writing,

Defendant blatantly put an additional, unfounded impediment on Plaintiff’s statutorily provided

write – conduct which is in direct violation of the FDCPA.

        b. Violations of the FDCPA § 1692g


                                                  5
 USDC IN/ND case 2:20-cv-00280-TLS-JPK document 1 filed 07/29/20 page 6 of 7


       29.     The FDCPA, pursuant to 15 U.S.C. §1692g(a), requires debt collectors to, in their

initial written communications with consumers, provide consumers with various pieces of

information regarding such consumers’ rights to dispute the validity of debts serving as the basis

of the debt collectors’ collection efforts. Pursuant to 15 U.S.C. § 1692g(a)(3), a debt collector must

provide a “statement that unless the consumer, within thirty days after receipt of the notice,

disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the

debt collector.”

       30.     Defendant violated § 1692g(a)(3) when it stated that Plaintiff’s dispute under this

subsection must be made in writing. This conduct is in direct violation of this provision of the

FDCPA, as articulated by a number of district courts within the 7th Circuit.

   WHEREFORE, Plaintiff, EDDIE JACKSON, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

DATED this 29th day of July, 2020.                    Respectfully Submitted,

                                                      /s/ Taxiarchis Hatzidimitriadis
                                                      Taxiarchis Hatzidimitriadis #6319225
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601


                                                  6
USDC IN/ND case 2:20-cv-00280-TLS-JPK document 1 filed 07/29/20 page 7 of 7


                                         (267) 422-1000 (phone)
                                         (267) 422-2000 (fax)
                                         teddy@consumerlawpartners.com

                                         Attorneys for Plaintiff, Eddie Jackson




                                     7
